Citation Nr: 1014080	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
disorder.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  

The Board notes that in March 2009, the agency of original 
jurisdiction (AOJ) granted service connection for a left knee 
residual tear of the medial meniscus, status post total knee 
arthroplasty.  This represents a full grant of the benefits 
sought in regard to service connection for this issue.  

In November 2009, the Veteran waived initial AOJ 
consideration of additional evidence received.  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in October 2009.  A transcript of 
the hearing has been associated with the claims files.  He 
subsequently submitted additional evidence for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
decision without the necessity for a remand. See 38 C.F.R. 
§ 20.1304 (2009).


FINDINGS OF FACT

1.  On September 18, 2009, prior to the promulgation of a 
decision in the appeal in regard to the issue pertaining to 
service connection for a thoracolumbar disorder, the Board 
received notification from the Veteran that a withdrawal of 
the substantive appeal in regard to this issue is requested.

2.  The Veteran's service-connected PTSD is manifested by 
symptoms including sleep disturbance, flashbacks 
approximately 3 times a month, daily intrusive thoughts, 
anxiety with reported panic attacks, hypervigilance, 
hyperarousal, irritability, social isolation and avoidant 
behavior that results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; there is 
no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks 
occurring more than once a week, difficulty understanding 
complex commands, impaired abstract thinking or judgment.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of a substantive appeal by 
the Veteran, in regard to the issue of entitlement to service 
connection for a thoracolumbar disorder, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2009).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in December 2007.  He was sent a letter in 
April 2008 which notified him that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask 
VA to obtain, medical evidence demonstrating a worsening or 
increase in severity of the disability.  A later, December 
2008 letter notified him that a claimant could also provide, 
or ask VA to obtain, lay evidence, as well as medical 
evidence, demonstrating a worsening or increase in severity 
of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notices also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing her or his entitlement to increased 
compensation.  Specifically, he was informed in the letters 
of types of evidence that might show such a worsening, 
including statements from a doctor containing the physical 
and clinical findings; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  

The Board notes that the claimant was not informed until the 
December 2008 letter that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in the March 
2009 statement of the case, and therefore any defect in the 
timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In view 
of this, the Board finds that VA's duty to notify has been 
fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record, as are copies of 
written statements from an administrator of a 95-bed facility 
and a law enforcement officer, both dated in April 2008, and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claims.  The Veteran was afforded a personal 
hearing and a transcript of his testimony at that hearing is 
also of record.  

VA examinations with respect to the issues on appeal were 
obtained in July 2006 and July 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board notes that the Veteran 
and his accredited representative argue that the May 2008 VA 
psychiatric examination was inadequate because it was 
inaccurate and that the Veteran should be provided another 
examination at a different venue and by a different 
physician.  As noted below, the Board finds that the VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the claims files and all pertinent 
evidence of record, and provides complete rationales for the 
opinions stated.  Moreover, the May 2008 psychiatric 
examination fully addresses the rating criteria that are 
relevant to rating the Veteran's PTSD.  Thus, there is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement 
and/or substantive appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204 (2009).  Withdrawal may be made by the veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2008).  
On September 18, 2009, the Veteran withdrew the September 
2006 VA Form 9 in regard to the issue of entitlement to 
service connection for a thoracolumbar disorder and, hence, 
there remains no allegations of errors of fact or law for 
appellate consideration in regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to the issue of entitlement to service 
connection for a thoracolumbar disorder and the appeal with 
regard to this issue is dismissed.

II.  Evaluation

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2009).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

Separate ratings at different times, based on facts found, 
will also be considered.  See Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's PTSD is rated as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  He asserts that his 
symptoms are worse and that a rating in excess of 30 is 
warranted.  

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of each 
of the opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to the evidence, the Board also considers 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for an initial 50 
percent rating under Code 9411.  38 C.F.R. § 4.7.  
Specifically, the medical evidence is negative for 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring on a weekly basis; impaired cognition as a 
result of his PTSD symptoms, judgment, or abstract thinking.  
Although the Veteran reports occasional nightmares, sleep 
disturbance, daily intrusive thoughts of Vietnam, 
irritability and anger, hypervigilance, hyperarousal, 
psychomotor retardation, and avoidant behavior, and the 
objective evidence indicates he experiences sleep 
disturbance, anxiety, depressed mood sometimes, restricted or 
constricted affect, the overwhelming objective evidence does 
not support the conclusion that it significantly impacts his 
ability to work.  In fact, the May 2008 VA psychiatric 
examination report and a June 2009 VA treatment record both 
indicate that the Veteran has not worked since October 2004 
because of other health problems.   Moreover, the objective 
psychiatric examinations during treatment do not show 
evidence of sustained social and occupational impairment due 
to his PTSD symptoms which would support a higher evaluation.  
In this respect, the Board acknowledges that the Veteran 
indicated "vague visual illusions of things 'running on the 
floor" in January 2008, but denied delusions or 
hallucinations at that time.  In fact, throughout the 
pendency of his appeal, the Veteran has consistently denied 
suicidal or homicidal ideation.  Moreover, while he has 
endorsed psychomotor retardation, objective testing has not 
evidenced any psychomotor retardation.  Likewise, while the 
Veteran complains of memory impairment, the overwhelming 
evidence of record indicates no memory problems upon 
objective testing, with the exception of a January 2008 
treatment record indicating no more than mild memory 
impairment.  There is no evidence of significantly reduced 
reliability or productivity resulting from his diagnosed 
PTSD.  

Although the Veteran describes himself as socially isolated 
or withdrawn and has been divorced for many years, he has 
also described himself as having close and positive 
relationships with his children, grandchildren and brothers.  
During his hearing, he testified that he did not see his 
children frequently because of the grandchildren's 
involvement in sports.  He did testify that two of his 
daughters visited him approximately once a week.  He also 
testified that he had one friend.  There is no other evidence 
of social impairment that would warrant an increased 
evaluation.  Moreover, social impairment alone may not be a 
basis for the disability rating.  38 C.F.R. § 4.126(b).  The 
Veteran has repeatedly denied obsessive or ritualistic 
behaviors, and only reported paranoid ideation on one 
occasion in November 2007.  Further, the objective findings 
consistently reported on mental status examinations, 
including coherent thought processes, and adequate 
communication with no evidence of memory impairment 
indicative of retention of only highly learned materials or 
forgetting to complete tasks, impaired judgment or abstract 
thinking, do not support the conclusion that the disability 
is of the severity contemplated for a 50 percent evaluation 
under Code 9411.

The Board notes that during the relevant period, Global 
Assessment of Functioning (GAF) scores have been assigned.  
GAF scores during this entire period were generally assessed 
between 60 and 62, with the exception of the May 2008 VA 
examination report showing a GAF score of 64 for PTSD 
symptoms alone, and June and October 2009 VA treatment 
records indicating GAF scores of 54.  Although the GAF score 
does not fit neatly into the rating criteria, the GAF score 
is evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score is based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  In this case, the Board has considered the GAF 
scores assigned during the relevant period in making a 
determination.  The overwhelming majority of the assessed GAF 
scores indicate no more than moderate symptoms, while several 
treatment records, as well as the May 2008 VA psychiatric 
examination assess GAF scores indicative of no more than mild 
symptoms.  Moreover, the May 2008 examiner specifically 
concluded that there had been no change in the degree of 
impairment since the last VA examination, noting that only 
mild psychosocial dysfunction were attributable to the 
Veteran's PTSD, and that his medical problems were a greater 
source of disruption of his psychosocial functioning, 
especially in regard to his occupational adjustment.  The 
Board also notes that the November 2008 VA examination report 
reflects sleep difficulty in association with pain.  
Comparing the Veteran's symptoms of PTSD to the rating 
schedule, the Board finds that the Veteran does not manifest 
or nearly manifest the behavioral elements to warrant a 
higher rating.

In addition, neither the April 2008 statement to the effect 
that several complaints pertaining to the Veteran had been 
filed with the police department associated with alcohol 
abuse, domestic disturbances and drug activity at his home, 
nor the April 2008 statement from an administrator of a 
nursing home facility to the effect that the Veteran appeared 
to have symptoms to include short-term memory loss, sleep 
difficulty and low motivation, establish that the criteria 
for a higher rating for PTSD have been met.  The Board notes 
that the Veteran is not shown to reside in a nursing home and 
the administrator conveyed that the Veteran appeared on the 
nursing home property frequently bothering residents and 
staff.  The Board finds more probative the medical evidence 
of record which predominantly shows no impairment of memory 
and only mild impairment on one occasion in January 2008, as 
well as mental status examinations indicating the Veteran's 
judgment and insight were unimpaired.

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
his testimony to the effect that he has sleep difficulty and 
nightmares, anxiety, depression, and is socially isolated.  
Transcript at 4-9 (2009).  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment due to service-connected PTSD.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the May 2008VA opinion.  The examiner reviewed the claims 
files and provided a rationale for the opinion based on 
objective findings and reliable principles.  In addition, the 
findings are consistent with those in VA treatment records.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
Veteran testified that he was not unemployed due to PTSD.  
Transcript at 4 (2009).  Thus, the issue will not be further 
addressed.  

To the extent that the Veteran, in the May 2009 VA Form 9, 
asserted that the May 2008 VA examination is inadequate, the 
Board notes that the Veteran has presented no evidence that 
the examiner is incompetent or that the examination was not 
thorough or complete.  Therefore, his request for another 
examination is denied.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 30 percent.

The preponderance of the evidence is against a rating in 
excess of 30 percent.  Consequently, the benefits sought on 
appeal are denied.

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected PTSD produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  The Board notes that the 
Veteran testified that he was not unemployed due to PTSD.  
Transcript at 4 (2009).  In addition, the competent evidence 
does not establish that the Veteran has experienced 
incapacitation or periods of hospitalization that would 
suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
The May 2008 VA examination report notes no inpatient mental 
health treatment.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.


ORDER

The appeal in regard to the issue of entitlement to service 
connection for a thoracolumbar disorder is dismissed.

An evaluation in excess of 30 percent for PTSD is denied.  



____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


